Title: To John Adams from Edmé Jacques Genet, 20 February 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       a Vlles. ce 20. fevr 1780
      
      Vous avés craint d’importuner M. le Comte de Vergennes et vous m’avés fait l’honeur de vous addresser à moi pour savoir ce que vous devès penser de differens bruits que les anglois se sont attachés à répandre. Je suis infiniment flatté de la marque de confiance que vous avés bien voulu me donner mais j’ai cru devoir mettre votre lettre sous les yeux de ministre. Il m’a chargé de vous assurer que dans toutes les occasions il sera charmé que vous vous addressiés Directement a lui, et que vous le trouverés toujours empressé a vous Satisfaire. Il a remarque comme vous toute l’addresse que nos Ennemis mettent à faire courir de faux bruits et surtout pour faire croire à l’Europe que les américains leur font des avances pour traiter d’un arrangement avec eux. M. le Comte de Vergennes est aussi persuadé du contraire qu’il est assuré qu’il n’a point été négocié de nouveau Traité avec les Princes d’allemagne, et qu’il ne s’y fait des levérs que pour les remplacemens. Il ne juge pas plus fondée la nouvelle sur le Traité avec la Russie ni celle qui regarde la Cour de Dannemark. Il m’a dit que je pouvois avoir l’honeur de vous écrire que tous ces bruits sont faux, et que vous ne risqués rien de les présenter comme tels aux personnes sur qui vous croyés qu’ils auront pû faire quelque impression, Soit en Europe soit en Amérique.
      J’ai la plus grande impatience d’avoir l’honeur de vous voir et de vous féliciter sur votre heureux retour. Comme je ne puis que rarement aller à Paris, je souhaite que vos affaires vous permettent de me faire l’honeur de venir chez moi, et accepter mon diner de famille.
      J’ai l’honeur d’etre avec un respectueux attachement Monsieur Votre très humble et très obéissant serviteur
      
       Genet
      
     